Citation Nr: 0503557	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO).   

Procedural History

The veteran served on active duty from November 1969 until 
November 1971.  

In February 2003, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric 
disability to include PTSD (claimed as neurosis, PTSD and 
anxiety disorder).  The June 2003 rating decision denied the 
veteran's claim.  The veteran disagreed with the June 2003 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2003.

In November 2004, the veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.  The veteran submitted additional evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2004).  In any event, since as explained below 
this case is being remanded, the agency of original 
jurisdiction will have the opportunity to review the 
additionally submitted material.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disability.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.

A review of the veteran's service records indicates that 
approximately one year into his enlistment, while he was 
stationed on Okinawa, his job efficiency deteriorated and he 
accumulated a string of Article 15s for various minor 
offenses.  
In September 1971 he was referred to a military psychiatrist, 
who diagnosed passive-aggressive personality.  He was 
discharged under honorable conditions.  Since military 
service, the veteran's life has been marked by mental 
illness, marginal or no employment and homelessness.

The veteran in substance has ascribed his mental health 
problems, including purported PTSD, to inadequate photo lab 
facilities on Okinawa which did not enable him to do an 
adequate job as brigade photographer.  His representative, 
although not necessarily endorsing the veteran's reported 
trigger mechanism, has contended that the veteran began to 
experience mental illness on Okinawa, that he was 
misdiagnosed as having a personality disorder in service when 
he in fact had an acquired psychiatric disorder, and that he 
continues to experience the same psychiatric problems which 
began on Okinawa.  

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the Court held that where 
there is evidence of record satisfying the first two 
requirements for service connection but there was not of 
record competent medical evidence addressing the third 
requirement, VA errs in failing to obtain such a medical 
nexus opinion.

According to the treatment records submitted by the veteran, 
the veteran carries several mental health diagnoses, 
including depression and anxiety disorder.  Hickson element 
(1) has therefore arguably been satisfied.  

With respect to element (2), there were undoubtedly in-
service psychiatric problems.  In his August 1971 report of 
medical history, the veteran noted a history of feelings of 
depression or excessive worry.  As noted above, he was 
referred for a mental health consultation in September 1971, 
which resulted in a diagnosis of a personality disorder.  
Personality disorders are considered to be congenital or 
developmental disabilities for which service connection may 
not be granted. 
See 38 C.F.R. §§ 3.303, 4.9, 4.127 (2004).  However, the 
veteran disputes that diagnosis, pointing out that he had no 
psychiatric problems before service and during his first year 
of service and also noting that he has not been recently 
diagnosed with a personality disorder.  

Under these circumstances, the Board believes that a 
psychiatric opinion should be obtained.  The precise 
diagnosis of the veteran's current psychiatric disability is 
not clear, and as noted above the accuracy of the in-service 
diagnosis has been questioned.  In addition, the 
relationship, if any, between the veteran's military service, 
in particular the problems he experienced on Okinawa, and his 
current psychiatric disability must be explored.  See 
Charles. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for review of the 
veteran's VA claims folder by a 
psychologist or psychiatrist, who should 
provide a report which sets out the most 
likely current psychiatric diagnosis of 
diagnoses. In addition, the reviewed 
should provide an opinion as to the 
matter of whether any currently diagnosed 
chronic acquired psychiatric disability 
is related to the veteran's military 
service.  If the reviewing specialist 
deems it to be necessary, the veteran 
should undergo VA psychiatric and/or 
psychological examination and/or 
diagnostic testing.  The specialist's 
report should be associated with the 
veteran's VA claims folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




